Citation Nr: 0912154	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a mental disorder, 
to include mood disorder, depression, and personality 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to December 
1986.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board remanded the case for further 
development in June 2005.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in August 2004.  A transcript 
of the hearing is associated with the Veteran's claim folder.

The Board remanded the case in June 2005.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


In his notice of disagreement, the Veteran asserts that his 
current symptoms are caused by scar tissue impeding the S1 
nerve root, which developed as a result of surgery performed 
at the Atlanta VAMC in October 1996.  His statements appear 
to raise a claim for compensation under the provisions of 
38 U.S.C.A. § 1151, which has not yet been adjudicated by the 
RO.  The Board refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not 
diagnosed in service or within one year of separation and has 
not been shown to be related to any incident of service.  

2.  A mental disorder did not begin in service and has not 
been shown to be related to service. 


CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease of the 
lumbar spine is not established.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection for a mental disorder is not 
established.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2002.  Complete notice was sent in July 
2005, and the claim was readjudicated in a November 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, Social Security 
Administration records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection Claims 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Degenerative Disc Disease

The Veteran is seeking service connection for degenerative 
disc disease of the lumbar spine.  He is service-connected 
for muscle strain of his low back resulting from injuries he 
suffered in service, and a 10 percent disability rating has 
been in effect since December 1986.  He contends that his 
current pain is a continuation of the symptoms he has 
experienced since service.  

The Veteran's service treatment records indicate that he 
slipped and fell onto a trash can and hurt his back in 
December 1984.  He recovered from the injury and was doing 
well until February 1985, when he strained his back lifting 
an air conditioner.  He was treated for pain in the L2-L3 
area for several months, and in July 1985, he was diagnosed 
with low back strain.  In October 1985, he sought treatment 
after a car accident in which his vehicle was struck from 
behind while stopped.  At that time, he complained of pain 
but had full range of motion as well as normal sensation and 
motor function.  In December 1985, he complained of back pain 
in the L3-L4 area, and a bone scan revealed that his spine 
was normal.  In January 1986, he had pain with forward 
flexion and tenderness to palpation of the lumbar spine.  The 
Veteran received physical therapy, and at the end of the 
month he reported that he was pain free.  He presented with 
pain in April 1986 and was treated with injections.  In 
August 1986, the Veteran complained of low back pain that had 
been ongoing for approximately one year.  In September 1986, 
a Physical Evaluation Board (PEB) determined that he should 
be separated from service because of physical disability. 

The claims file contains a radiographic report dated in 
February 1987 which showed slightly accentuated lower 
thoracic kyphosis.  Otherwise the spine was normal.  

The Veteran underwent a VA examination in June 1987, at which 
he reported that he had been in continuous pain since his in-
service accident.  On examination, there was no pain on 
pressure to the lumbar back and no spasm to the lumbar 
paravertebral muscles.  He had forward flexion to 80 degrees 
and extension to 8 degrees.  He was noted to walk with a limp 
of the left leg.  The examiner noted that VA orthopedic 
physicians who were treating the Veteran suspected that he 
had a slipped disc around L2 or L3.  

The evidence includes private treatment records dated between 
October 1987 and November 1987.  An October 1987 back 
examination was essentially negative, with no lumbar 
tenderness or spasm and full range of motion of the lumbar 
spine.  In November 1987, the Veteran underwent an orthopedic 
evaluation with M.S., M.D., in which his lumbar spine was 
found to be completely within normal limits.  

The Veteran underwent a VA examination of his spine in 
February 1989.  He reported chronic back pain from the time 
of his in-service accident that was not alleviated with 
medication or a TENS unit.  On examination, there was pain on 
palpation at T12 and L1-L2.  The Veteran had forward flexion 
to 50 degrees and extension to 30 degrees.  X-rays revealed 
no evidence of bony, joint, or soft tissue abnormalities.  A 
CT scan of the Veteran's spine was conducted in June 1989.  
Views of the spine at L3-L4, L4-L5, and L5-S1 showed no 
evidence of herniated nucleus pulposus or significant spinal 
stenosis.  The nerve root sheaths were symmetrical at both 
levels and the natural sac was not displaced or encroached 
upon.  Paraspinal soft tissues were normal.  

An MRI in July 1993 showed slight narrowing of the disc space 
at L5-S1 and minimal diffuse bulging annulus.  The L4-L5 and 
upper lumbar areas were unremarkable, but early degenerative 
disease with mild bulging disc was diagnosed at the L5-S1 
level.  The evidence indicates that the Veteran was treated 
by H.J., a private physician, in connection with a Workers' 
Compensation claim.  In a September 1993 letter to the 
Department of Labor, Dr. H.J. stated that the he believed the 
Veteran's chronic lower back problem, including degenerative 
disc disease, originated with his in-service injury and was 
aggravated by the 1992 lifting accident.  

The Veteran was examined by Dr. M.S. again in May 1995.  He 
reported that the Veteran had sustained a back injury in 1992 
while lifting a 75-pound mailbag in his employment with the 
United States Postal Service (USPS).  The doctor determined 
that x-rays of the lumbar spine were normal and diagnosed 
acute lumbosacral strain.  

The claims file contains an October 1996 letter from A.Z., a 
private physician, which indicates that the Veteran had been 
diagnosed with a herniated disc at left L5-S1 and was 
scheduled for surgery.

The Veteran was admitted to a VA medical facility in October 
1996 with complaints of chronic low back pain ongoing since 
1984.  He also reported left leg pain which had begun 6 weeks 
earlier.  On examination, the Veteran had positive straight 
leg raise at 45 degrees on the left and decreased sensation 
along the left lateral foot.  The examiner noted that a 
previous MRI revealed a large L5-S1 herniated disc located 
central and to the left, with obliteration of the left S1 
root.  The Veteran underwent a lumbar hemilaminectomy and 
diskectomy at L5-S1.  

An MRI was performed in September 1996, which showed 
anatomical alignment of the lumbar spine vertebral bodies and 
intervertebral disc spaces, with moderate bulging disc 
producing narrowing of the neural foramina at L4-L5.  The 
evidence includes an October 1996 letter from A.J., M.D., 
which states that the Veteran was found to have left L5-S1 
herniated disc and was referred for surgery.  The Veteran 
underwent a lumbar hemilaminectomy and diskectomy at L5-S1 in 
October 1996.  

In a November 1997 letter, Dr. H.J. reviewed the Veteran's 
medical records and revised his opinion.  He noted that the 
Veteran's back pain in service had been related to the L3-L4 
vertebra, while his current problems were related to the L5-
S1 area.  He concluded that the Veteran's current disability 
was related solely to the post-service injury which occurred 
in 1992.  

In a July 1998 letter to VA, the Veteran stated that he had 
been pursuing a claim for his back disability with the Office 
of Workers' Compensation Programs (OWCP), noting that he had 
never had a problem with the L5-S1 disc before he was 
employed by the USPS.  He stated that OWCP had determined 
that his disability was service-related and denied his claim, 
and he asked VA for assistance.  At an outpatient appointment 
in December 1998, the Veteran reported that he had suffered a 
fall in a store in 1998, regarding which litigation was 
pending.  The examiner was unable to delineate the back 
injuries and noted that the Veteran had a prior Worker's 
Compensation claim.  An MRI performed in October 1998 
revealed severe degenerative disc disease at L5-S1.

VA outpatient treatment records dated in August 2000 indicate 
that the Veteran was diagnosed with degenerative disc disease 
of the lumbar spine with decreased sensation along the L5-S1 
nerve roots.  The examiner stated that this condition was 
different from the Veteran's in-service injury at L3-L4 and 
was not considered service-connected.  During a VA hospital 
admission in November 2001, MRI of the Veteran's back showed 
status post L5-S1 partial laminectomy with soft tissue 
changes suggestive of a small disc protrusion.  The Veteran 
reported that his pain has worsened since the surgery in 
1996.  

The Veteran underwent a VA examination of his spine in March 
2002.  He reported that he had experienced back pain since 
his in-service injury and stated that he currently had severe 
pain which radiated into his left leg, as well as numbness 
and weakness in the left leg below the knee.  The examiner 
referred to a February 2002 lumbar myelogram which showed 
status post left L5-S1 laminectomy with nonfilling defect of 
the left S1 nerve root.  On examination, the Veteran had 
decreased sensation in the left lower extremity.  He had 
forward flexion to 90 degrees, extension to 35 degrees, 
bilateral side flexion to 20 degrees and bilateral rotation 
to 18 degrees, with lumbosacral pain at the extremes of his 
range of motion.  The examiner reviewed the claims file and 
noted that a CT scan in 1989 was negative.  He stated that it 
was "quite evident" from the record that the Veteran was 
asymptomatic from 1987 until the 1992 injury which 
necessitated the subsequent surgery.  He diagnosed 
degenerative joint disease of the lower lumbar spine and 
concluded that the current pain and degenerative changes were 
secondary to the injury the Veteran sustained as a postal 
employee rather than any in-service injury.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's current degenerative disc disease of the lumbar 
spine is not related to his service.  The Board acknowledges 
that he sustained an injury in service and that he reports 
continuous pain since that time.  However, the medical 
evidence indicates that his current symptoms are caused by 
degenerative disc disease, a condition that is distinct from 
the his service-connected low back strain.  The diagnostic 
imaging evidence clearly shows that the Veteran's spine was 
normal and exhibited no signs of degenerative disc disease 
after service and prior to 1992 when he suffered another back 
injury in the course of his civilian employment.  In 
addition, several VA and private physicians have concurred 
that the Veteran's current disability did not manifest until 
after the 1992 injury.  The Board acknowledges the Veteran's 
assertion that a doctor who treated him at the Atlanta VAMC 
informed him that his current symptoms are related to his in-
service injury.  However, the Board has reviewed the 
Veteran's VA treatment records for the relevant time period 
and found no such statements.  Thus, there is no medical 
evidence of record showing a causal relationship between the 
Veteran's current degenerative disc disease and his service.  
Finally, the Veteran himself reported in his 1998 letter that 
he had no problems with the affected disc until after he was 
employed by USPS.  Therefore, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for degenerative disc disease of the lumbar spine.  
Accordingly, the claim must be denied.  

Mental Disorder

The Veteran is seeking service connection for a psychiatric 
disorder.  The evidence indicates that he has been variously 
diagnosed as having depression, mood disorder, and 
personality disorder.  

The Board has considered all the evidence of record, 
including service treatment records, which indicate that he 
was admitted to the psychiatric ward in September 1985, after 
he reported depression and suicidal ideation at sick call.  
The Veteran was alert but uncommunicative and eventually had 
to be restrained because he became combative.  He later 
reported that he had become distraught over feeling inferior 
to his brothers, who were in college.  He reported that he 
developed normally to adulthood, although he had problems 
with authority figures in school and was suspended ten times.  
The Veteran was diagnosed with adjustment disorder which was 
found to be resolving when he was discharged from the 
hospital.  

A private medical evaluation of November 1987 notes that 
there was no evidence of depression or other mental disorder.  
The Veteran was seen in a VA mental health clinic in January 
2001.  He presented as withdrawn, despondent and tearful with 
suicidal ideation.  He reported depression and a sense of 
hopelessness and was prescribed antidepressant medication.  
His symptoms were slightly improved at a follow-up session 
one week later, when the examiner opined that his depression 
and suicidal ideation appeared to be primarily related to the 
physical pain of his back condition.  

The Veteran was admitted to a VA psychiatric facility in 
March 2001, after threatening suicide.  He complained of 
chronic back and foot pain and parasthesias in his left foot 
and stated that he "just wanted to be pain free once in a 
while."  On examination, he had no homicidal ideas, 
hallucinations, or delusions.  He was diagnosed with major 
depression and personality disorder.  

During this admission, the Veteran underwent a VA 
psychological evaluation.  He described having deteriorated a 
great deal in the last five years because of pain from his 
back condition and loss of close relatives.  He expressed 
distress over not being able to engage in physical activities 
such as softball and basketball because of his back pain.  He 
also expressed frustration at being unable to work and felt 
that he was a burden to his mother.  The examiner concluded 
that the results of diagnostic tests were consistent with 
affective disorder, personality disorder, and schizophrenia, 
although a diagnosis of schizophrenia was not supported by 
the clinical evidence.  She recommended antidepressant 
medication and referral to a group which teaches social and 
coping skills.  

The Veteran was again admitted to a VA psychiatric facility 
in November 2001 for treatment of suicidal ideation and 
depressed mood with difficulty sleeping.  He was diagnosed 
with major depression and personality disorder.  A VA 
physical therapist stated that depression was a major 
component of his back problem and needed to be addressed to 
improve his pain level.  

The Veteran underwent a VA examination in March 2002.  He 
stated that he had no psychiatric problems until one year 
earlier.  He reported his prior hospitalizations and stated 
that he had been suicidal in November 2001, but changes in 
his medication had helped him cope with his depression.  On 
examination, the Veteran's speech and thought processes were 
normal and he had no suicidal or homicidal ideation.  His 
memory and concentration were intact and his insight and 
judgment were fair.  The examiner diagnosed mood disorder 
secondary to general medical condition.  


Pursuant to the Board's remand instructions, the Veteran 
underwent a VA psychological examination in October 2008.  He 
reported that he was depressed due to a recent divorce and 
the death of his mother.  The Veteran stated that he had 
attempted suicide in March 2008 by driving his car into a 
ditch.  He stated that he does not like to deal with people 
and spends all his time watching television.  The examiner 
reported that, when asked for his current symptoms, the 
Veteran became extremely irritated and abruptly left the 
interview.  The examiner noted that during the interview the 
Veteran was alert, oriented, relevant and coherent, and there 
were no signs of mental disorders.  He stated that the 
Veteran related his symptoms and experiences in a generally 
hostile manner and was unresponsive, vague, ambiguous, or 
evasive to most questions.  The examiner noted the Veteran's 
history of mood disorder and opined that the relationship, 
family, occupational, and financial problems the Veteran 
described were more likely the source of his mood disorder 
than his back disability.  He stated, however, that there was 
no clinical evidence of depression or a mood disorder during 
this examination; rather, a personality disorder seemed 
evident.  He diagnosed passive aggressive personality 
disorder and concluded that the Veteran's claimed psychiatric 
problems are not likely related to his service.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's current psychological disorder is not related to 
his service.  There was only one incident of a mental 
disorder in service, which was diagnosed as adjustment 
disorder and was found to be resolving.  When he was examined 
in 1987, the Veteran was found to have no mental disorders.  
The earliest diagnosis of depression or personality disorder 
is in January 2001, many years after separation.  That a 
condition manifested so many years after service weighs 
against a finding of service connection.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints)..  
Therefore service connection for the claimed psychiatric 
conditions is not established on a direct basis.  

The Board notes that the Veteran has been diagnosed with a 
personality disorder on various occasions.  A personality 
disorder is not a disease or injury within the meaning of 
applicable legislation for disability compensation purposes. 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Winn v. Brown, 8 
Vet. App. 510 (1996).  The Veteran's accredited 
representative cites the Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV), which states that a 
personality disorder has its onset in adolescence or early 
adulthood.  He further notes that Dorland's Illustrated 
Medical Dictionary defines adolescence as "roughly from 11 
to 19 years of age."  Based on these definitions, he argues 
that, since the Veteran was 18 years and 5 months of age at 
enlistment, it is conceivable that his personality disorder 
had its onset during service.  The Board notes, however, that 
personality disorder was not diagnosed in service.  Rather, 
the Veteran was found to have an adjustment disorder which 
was resolving and for which he was treated only once.  Unlike 
personality disorder, adjustment disorder is an emotional or 
behavioral reaction to a stressful event which usually begins 
within 3 months of the stressful event and ends within 6 
months after the stressor is removed.  See DSM-IV, Adjustment 
Disorders, p. 623.  The Veteran's adjustment disorder was 
considered to be resolving within 4 days of diagnosis, and 
there is no evidence suggesting that it continued or recurred 
during service or afterward.  Furthermore, even if it were 
shown that personality disorder began in service, this 
condition is not regarded as a disease or injury for 
compensation purposes.  Therefore, service connection for 
personality disorder is not available.  

The Board notes that several medical providers have opined 
that the Veteran's mood disorder is caused by his 
degenerative disc disease.  Generally, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310.  As discussed above, service connection for 
degenerative disc disease has been denied.  Therefore, there 
is no basis for service connection for depression or other 
mood disorder on a secondary basis.  

In summary, the preponderance of the evidence does not 
establish that the Veteran has a mental disorder that is 
related to his service, either on a direct basis or as 
secondary to another service-connected disability.  
Accordingly, the claim must be denied. 

ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for a mental disorder, to include mood 
disorder, depression, and personality disorder, is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


